Title: To George Washington from Brigadier General Casimir Pulaski, 20 January 1778
From: Pulaski, Casimir
To: Washington, George



My General
[Trenton, N.J., 20 January 1778]

I have received your orders dated 14th Jany respecting quarters at Fleming Town—previous to removing from hence I was desirous of informing myself whether this place might not be made suitable for us, but every one agrees that neither forage nor any other necessaries can be had in sufficient quantities for our use—on this account I am obliged to give Your Excellency notice that the Cavalry cannot otherwise be reestablished than by distributing it among the different houses in the rear of Penny Town—8 miles distant from hence—for my own part I intend to remain at Trenton with a detachment from the whole Corps which cannot be very considerable because the men that I keep with me must be well armed and this is not the case with many—I hope in time to procure a sufficiency of forage to subsist 120 horse, if Your Excellency approves of this Step I will remain, otherwise receive new orders—I am exceedingly uneasy at not being able to establish with equal facility the proper measures for regulating the Cavalry—I am employed in composing a Set of Regulations which I intend to send to you in a little time—if they are approved, I will have them printed and distributed among the Officers—it is almost needless to mention to you that I experience great difficulty in remedying different abuses—Two Dragoons of Moylens Regiment were wanting in respect to their Officer call’d Tassi, who arrested them and conducted them to his Quarters; one of them attempting to come to me, the Officer seized the Sentry’s Sword and gave the Dragoon two blows, which have maimed him—I have arrested the Officer for his Passion—and particularly because he used the Sentinels Sword—and I have imprisoned the two Dragoons. As I have reason to complain of the ill-will of the rest of the Officers, I cannot but praise those of Blands Regiment who conduct themselves with the greatest propriety.
I would entreat Your Excellency to permit me to propose to Capt. Craig the Command of the Lance-men, he might be replaced by some other Officer as for instance by Capt. Smith—There are many things here of which the Cavalry are in want, but the Workmen raise the prices too much, I do not think it would be amiss to have them rated

by the Magistrates—the articles which I allude to are Leather breeches &ca &ca the Inhabitants would willingly furnish us, but they complain that they have not received any money for the last years Receipts; on this account we cannot expect much willingness in them to serve us. We have not gained much by changing our Quarters; in Camp the Cavalry received Rum from time to time—here we have none—I hope my General, that when you give orders for furnishing the infantry with means for making themselves merry, you will not leave the Cavalry in the dumps.
We are in want of Arms, and the Fusils which Your Excellency order’d for us, are not yet arrived—You will pardon me my General for giving you so much trouble, in consideration of its arising from my anxiety to do my Duty—I have sent Captain Howard to relieve Capt. Craig, he is of the same Regiment. Assuring you of my Respects I have the honor to be Your Excellencys most Obedt humble Servt

Sign’d. C. Pulaski


The Letter which Your Excellency was so kind as to write me, did not reach me ’till yesterday—The men of the Navy behave themselves very ill—it will be impossible to prevent disputes between the Sailors and Dragoons, unless an express order is given to their Commanding Officer to agree with me upon proper measures, and to order his Subalterns in his absence to do all that the good of the Service shall require—there is a House adjacent to a spacious Stable, the Seamen ought to give it up, in order that the Dragoons may be near their Horses.


Trenton. 20th Jany 1778
The Person whom I sent to examine Flemingtown reports to me, that two Regiments may be quarter’d there and in its neighborhood—Baylors and Moylens Regiments will be placed there—Blands and Sheldons in Penny Town and its vicinity—I remain at Trenton with the Detachment that I have chosen and which I have been exercising in the mean time—I hope that we shall be furnished with Fusils and Pistols—there is a Merchant here who is desirous of contracting to furnish us with these Articles—if the Cavalry should be augmented I hope soon to receive your orders, that the Officers may take their measures accordingly.

